DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections

Claim 6 is objected to because of the following informalities:  line 2 reads “the stalk cutter” and should read “the stalk cutter blade”.  Appropriate correction is required.

Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-2, 5, 12, 13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Boyle (US 1458615 A).

Regarding claim 1, a stomping shoe assembly (a beet topper) for an agricultural harvester header** comprising: 
a stomping shoe (plate 14) having: 
a substantially planar proximal end (see Fig. 4, the upper end of 14) for connecting to an agricultural harvester header, and 
a curved distal end (fig. 4, the lower end) for engaging crop; and 
a stalk cutter blade (18) having an elongated body mounted to the stomping shoe and extending from the stomping shoe from the curved distal end to the substantially planar proximal end.

*** It has been held that a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations. The limitation “for an agricultural harvester header” is not a positive recitation of a harvester or a header, and does not preclude assemblies used in applications other than corn stalk stomping. Ex parte Masham, 2 USPQ2d 1647 (1987). 

Regarding claim 2, Boyle discloses the stomping shoe assembly of claim 1, wherein the stalk cutter blade has a cross-sectional profile curve that substantially matches a cross-sectional profile curve of the stomping shoe (see Fig. 4, 18 and 14 share the same curved profile).

Regarding claim 5, Boyle discloses the stomping shoe assembly of claim 1, further comprising a mount (13, 15) for attaching to the agricultural harvester header, and wherein the stomping shoe is pivotably connected to the mount (page 1, col. 2, lines 84-88).

Regarding claim 12, Boyle discloses the stomping shoe assembly of claim 1, wherein the stomping shoe further comprises a rib (16) extending along a longitudinal length of the stomping shoe, and wherein the rib includes a through hole about its mid-portion for receiving a fastener (stud screws 17).

Regarding claim 13, Boyle discloses the stomping shoe assembly of claim 1, wherein the stalk cutter blade is extendable from the stomping shoe about a plurality of positions (18 extends from 14, and changes position as both pivot about 15).

Claims 1, 3-4, 6, 7, 14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Dawson (US 1068986 A).

Regarding claim 1, Dawson discloses a stomping shoe assembly (a beet topper/crowner) for an agricultural harvester header** comprising: 
a stomping shoe (shoe 27) having: 
a substantially planar proximal end (see fig. 1, the left end closer to 30) for connecting to an agricultural harvester header, and 
a curved distal end for engaging crop (see fig. 1, the right end that is curved); and 
a stalk cutter blade (cutter 20, block 19) having an elongated body mounted to the stomping shoe (journal pin/bolt 30 hinges shoe 27 to arm 10, 10 is bolted to 20) and extending from the stomping shoe from the curved distal end to the substantially planar proximal end.

*** It has been held that a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations. The limitation “for an agricultural harvester header” is not a positive recitation of a harvester or a header, and does not preclude assemblies used in applications other than corn stalk stomping. Ex parte Masham, 2 USPQ2d 1647 (1987). 


Regarding claim 3, Dawson discloses the stomping shoe assembly of claim 1, wherein the stalk cutter blade is pivotable relative to the stomping shoe (page 2, lines 31-33).

Regarding claim 4, Dawson discloses the stomping shoe assembly of claim 1, wherein the stalk cutter blade is pivotably connected to the stomping shoe (page 2, lines 31-33).

Regarding claim 6, Dawson discloses the stomping shoe assembly of claim 1, wherein the stomping shoe includes a slot (slot 28) sized to allow the passage of the stalk cutter therethrough.

Regarding claim 7, Dawson discloses the stomping shoe assembly of claim 6, wherein the stalk cutter blade is mounted within the slot (see fig. 3, 4, 6).

Regarding claim 14, Dawson discloses the stomping shoe assembly of claim 6, wherein the stalk cutter blade includes a stop (23) at a distal end thereof adapted for contacting the curved distal end of the stomping shoe to prevent overtravel of the stalk cutter through the slot.








Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 17-18 are rejected under 35 U.S.C. 103 as being unpatentable over Boyle (US 1458615 A) in view of Kleinemenke (EP 0898869 A1).

Regarding claim 17, Boyle discloses a stomping shoe assembly (a beet topper) comprising: 
a stomping shoe (plate 14) having: 
a substantially planar proximal end (see fig. 4, the upper end of 14) for connecting to an agricultural harvester header, and 
a curved distal end (fig. 4, the lower end) for engaging crop; and 
a stalk cutter blade (18) having an elongated body mounted to the stomping shoe and extending from the stomping shoe from the curved distal end to the substantially planar proximal end.
Boyle does not disclose a header for an agricultural harvester, a chassis configured to mount to a forward end of the agricultural harvester; a row unit mounted to the chassis for processing crop; the stomping shoe assembly mounted to the chassis. 
In the same field of endeavor, Kleinemenke discloses a harvester having a header (see Fig. 1), a chassis (4) configured to mount to a forward end of the agricultural harvester; a row unit mounted to the chassis for processing crop (rows 30); and a beet topper (10) mounted to the chassis. 
It would be obvious to one of ordinary skill in the art to attach the beet topper/stomping shoe assembly disclosed by Boyle to a harvester having a chassis mounted to a forward end of the harvester and a row unit mounted to the chassis, in view of the teaching by Kleinemenke that it in known in the art for harvesters with headers at their forward ends to have beet toppers.  

Regarding claim 18, Boyle, of the resultant combination, discloses the header of claim 17, wherein the stalk cutter is extendable from the stomping shoe about a plurality of positions (18 extends from 14, and changes position as both pivot about 15).

Allowable Subject Matter

Claims 16, 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments

Applicant’s arguments with respect to claim(s) 1-7, 12-14, 16-18, 20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record. 
Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. DE 102007049377 A1 discloses a beet topper attached to the front of a harvester.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MADELINE RUNCO whose telephone number is (469)295-9123. The examiner can normally be reached 8-4:30 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tom Will can be reached on 5712726998. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/M.I.R./               Examiner, Art Unit 3671                                                                                                                                                                                         

/Alicia Torres/               Primary Examiner, Art Unit 3671